Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 1 of 44

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC
Plaintiff,
v.

BRIDGER LOGISTICS, LLC, JULIO
RIOS, JEREMY GAMBOA,
FERRELLGAS PARTNERS, L.P.,
FERRELLGAS L.P., BRIDGER
ADMINISTRATIVE SERVICES I,
LLC, BRIDGER MARINE, LLC,
BRIDGER RAIL SHIPPING, LLC,
BRIDGER REAL PROPERTY, LLC,
BRIDGER STORAGE, LLC, BRIDGER
SWAN RANCH, LLC, BRIDGER
TERMINALS, LLC, BRIDGER
TRANSPORTATION, LLC, BRIDGER
ENERGY, LLC, BRIDGER LEASING,
LLC, BRIDGER LAKE, LLC, J.J.
LIBERTY, LLC, J.J. ADDISON
PARTNERS, LLC,

Defendants.

nme” Semmee” Nemmmee! Set” Som ome!” Somme” meet” Nomar” omer ee Ne ee ee ed ee ee ee ee ee ee ee”

Civil Action No. 17-cv-00495

THIS DOCUMENT CONTAINS
CONFIDENTIAL INFORMATION
THAT IS SUBJECT TO THE
COURT’S PROTECTIVE ORDER IN
THIS ACTION AND IS HEREBY
FILED UNDER SEAL

DECLARATION OF E. NORMAN VEASEY

My name is E. Norman Veasey and I hereby declare:

1. I am over the age of 18 and competent to testify on the matters set forth in this

Declaration.

2, I have personal knowledge of the matters in this Declaration.

3, If I should be asked to testify under oath as to these matters, I would be competent

and willing to do so.

{GFM-01146206.D0CX-2}1
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 2 of 44

4, I am a member in good standing of the Bar of the Supreme Court of Delaware and
J have been a member thereof since January 10, 1958. I am also a member of the Bar of the
United States District Court for the District of Delaware, the United States Court of Appeals for
the Third Circuit, the United States Court of Appeals for the Federal Circuit, and the United
States Supreme Court.

5. Upon becoming a member of the Delaware Bar in 1958, I became an associate,
and later a partner and managing partner, of the Wilmington, Delaware, firm of Richards, Layton
& Finger (RLF), which firm later became Richards, Layton & Finger, P.A., of which I was a
Director until 1992, including three years as President (1985-1988).

6. During my 34-year career at RLF I was actively engaged as a corporate counselor
and litigator, representing the firm’s clients in a number of complex matters, including mergers
and acquisitions, corporate litigation, and general litigation practice. In 1979, I was honored to
be inducted into the American College of Trial Lawyers (ACTL), of which I have been a Fellow
continuously (although when I was Chief Justice I was necessarily designated a “Judicial
Fellow”). I now serve on the Alternate Dispute Committee and the Complex Litigation
Committee of the ACTL.

7. I served RLF and its clients until April 1992, when I resigned to become the Chief
Justice of the Supreme Court of Delaware. I served my twelve-year term as Chief Justice until
May of 2004.

8. As Chief Justice, I served as the administrative head of all the courts of the
Delaware Judiciary (Del. Const. art IV, section 13). Along with my judicial colleagues on the
Delaware Supreme Court and the Court on the Judiciary, I decided many cases, and regulated the

ethics of the Delaware Bar and Bench.

{GFM-01146206,DOCX-2}2
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 3 of 44

9, While I was Chief Justice and during the years 1992 through 1995, I served as an
officer, and ultimately the Chair, of the Section of Business Law (SBL) of the American Bar
Association (ABA).

10. Another major ABA responsibility was offered to me (and I accepted) shortly
after I had served my terms as an officer of the SBL of the ABA. In 1997, I was asked by the
President of the ABA on his behalf and on behalf of the Immediate Past President and the
President-Elect of the ABA to serve as Chair of the then-newly-created ABA Commission to
Evaluate the Model Rules of Professional Conduct (Ethics 2000). I was honored to Chair the
Ethics 2000 Commission for the five years from 1997 to 2002. I can best describe the detailed
work of the Commission in revising the ABA Model Rules of Professional Responsibility by
referring to a comprehensive Delaware Law Review article that I authored in 2002. A copy of
that article is attached hereto as Exhibit A.

11. After I retired as Delaware Chief Justice, from June of 2004 until the end of 2013
I was a Senior Partner of the international law firm, Weil, Gotshal & Manges LLP (WGM). In
that role I had offices in Wilmington and New York City.

12. From January of 2014 until the present I have been Special Counsel of the
Wilmington firm Gordon, Fournaris & Mammarella, PA (GFM). Attached as Exhibit B is a
copy of my curriculum vitae, which appears in the current website of GFM.

13. Other honors I have received in connection with ethics and professionalism
include the following: Lewis F. Powell, Jr., Award for Professionalism and Ethics from the
American Inns of Court Foundation in 1996; Annual Ethics Award from the American Corporate
Counsel Association (ACCA) in 2002; Daniel L. Herrmann Professional Conduct Award in

2005; and the Michael Franck Professional Responsibility Award in 2005. I have also served as

{GFM-01146206, DOCX-2}3
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 4 of 44

a member of the ABA Standing Committee on Ethics & Professional Responsibility (SCEPR).
In addition, I was President of the Delaware State Bar Association in 1982-83; received the
Order of the First State in 2004, the highest state award, presented by the Governor of Delaware;
I was named Corporate Governance Lawyer of the Year in 2009-2012; and I was President of the
Conference of Chief Justices and Chair of the National Center for State Courts (1999-2000).

14. Beginning during my term as Chief Justice and continuing in various years up to
the present, I have taught as an adjunct professor at the law schools of the following universities:
University of Virginia, SMU University, New York University, University of Pennsylvania,
Wake Forest University, and Ohio State University. The name of my course is “The Real World
of Ethical Corporate Lawyering.” A copy of my current syllabus (with an ethics component
relevant to the issues in this matter) for the upcoming teaching of my course in February 2019 at
Wake Forest University School of Law is attached as Exhibit C.

15. 1 have been asked by the firm of Steptoe & Johnson to review certain documents
filed in this matter, including the Motion to Disqualify Plaintiff’s Counsel, various briefs, and
declarations relating thereto.

16. The issue I have been asked to address relates to the principles governing the
duties of a lawyer who receives (“the Receiving Lawyer”) in the course of discovery documents
produced by the Receiving Lawyer’s adversary (“the Producing Lawyer”), which documents are
claimed by the Producing Lawyer to have been inadvertently produced and to contain material
that is allegedly subject to a claim of attorney-client privilege.

17. The precise question implicated in the issue presented to me is what, if anything,
the Receiving Lawyer and the Producing Lawyer must do as a matter of professional

responsibility and procedural requirements in federal court?

{GFM-01146206.D0Cx-2}4
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 5 of 44

18. The responsibility of the Receiving Lawyer, imposed by the ABA Model Rules of
Professional Conduct (Model Rules) as adopted by the Pennsylvania Supreme Court, is to notify
the Producing Lawyer.

19, The ethics rule that is to be considered in this matter is Rule 4.4(b), which is
substantially similar to Pennsylvania Rule 4.4(b), and which provides:

(b) A lawyer who receives a document or electronically stored information

relating to the representation of the lawyer’s client and knows or reasonably

should know that the document or electronically stored information was

inadvertently sent shall promptly notify the sender.

20. In my opinion, the notification provided in this rule is the extent of mandatory
responsibilities that are imposed by the applicable Rules of Professional Conduct on the
Receiving Lawyer.

21, Neither Rule 4.4(b) nor the Comments thereto ordains what the Receiving Lawyer
must or must not do, beyond notification. The Comments to Rule 4.4(b) note:

Cmt [2] ... Whether the lawyer is required to take additional steps, such as

returning the document or deleting electronically stored information, is a matter of

law beyond the scope of these Rules, as is the question of whether the privileged

status of a document or electronically stored information has been waived. ...

Cmt [3] Some lawyers may choose to return a document or delete electronically

stored information unread, for example, when the lawyer learns before receiving

it that it was inadvertently sent. Where a lawyer is not required by applicable law

to do so, the decision to voluntarily return such a document or delete

electronically stored information is a matter of professional judgment ordinarily

reserved to the lawyer. See Rules 1.2 and 1.4.

22. | ABA Formal Opinion 05-437 of October 2005 reinforces this analysis. It
provides, in part, as follows:

Rule 4.4(b) thus only obligates the receiving lawyer to notify the sender of the

inadvertent transmission promptly. The rule does not require the receiving lawyer

either to refrain from examining the materials or to abide by the instructions of the
sending lawyer.

{GFM-01146206.00Cx-2}5
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 6 of 44

23. [recall personally the debate within the Ethics 2000 Commission and in public
hearings conducted by our Commission on the question whether or not under Model Rule
4.4(b) there should be an ethical component to the Receiving Lawyer’s duties, beyond mere
notification. We decided that there should not be, and that “other law” would control those
duties.

24, So, the “bottom line” of the Commission’s decision in connection with Model
Rule 4.4(b) is that the Rule should provide only that the Receiving Lawyer must notify the
Producing Lawyer. That is also the current Pennsylvania rule.

25. Qur conclusion that this issue would be covered by other law or resolved in
proceedings unrelated to ethics enforcement, has since been supported and reaffirmed by various
ethics opinions, including the most recent ABA Formal Opinion on the subject, Opinion 06-440,
dated May 13, 2006. It is attached hereto as Exhibit D.

26. In its “bottom line,” ABA Formal Opinion 06-440 confirms, as of 2006, what our
Ethics 2000 Commission decided as of 2002, as noted at page 18 of my Delaware Law Review
article. Here is what is said there:

A new provision in Rule 4.4 (“Respect for Rights of Third Persons”), among

other things, deals with the currently controversial issue of the “errant fax.” It

provides that a lawyer who receives a document relating to the representation of

the lawyer’s client and knows or reasonably should know that it was inadvertently

sent, must promptly notify the sender. Beyond this, however, the rule does not

attempt to dictate a lawyer’s possible obligations under other Jaw in connection

with examining and using confidential documents that come into the lawyer’s

possession through the inadvertent or wrongful act of another.

27. Here is what is said in ABA Formal Opinion 06-440, as it withdrew certain earlier

ABA Formal Opinions on the subject, including Formal Opinions 92-368 and 94-382:

In Formal Opinions 92-368 and 94-382, the Committee was influenced by
principles involving the protection of confidentiality, the inviolability of the

{GFM-01146206.DOCx-2}6
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 7 of 44

attorney-client privilege, the law governing bailments and misspent property and
general considerations of common sense, reciprocity, and professional courtesy.
Application of other law is beyond the scope of the Rules, as noted expressly in
comments to Rule 4.4(b) and in Scope [15]. Scope [16] notes that the Rules do
not exhaust the moral and ethical considerations that should inform a lawyer.
Certainly, the considerations that influenced the Committee in Formal Opinion
92-368, which carried over to Formal Opinion 94-382, are part of the broader
perspective that may guide a lawyer’s conduct in the situations addressed in those
opinions. They are not, however, an appropriate basis for a formal opinion of this
Committee, for which we look to the Rules themselves.

As was noted in Formal Opinion 05-437, Rule 4.4(b) requires only that a lawyer
who receives a document relating to the representation of the lawyer’s client and
who knows or reasonably should know that the document was inadvertently sent
shall promptly notify the sender. The Rule does not require refraining from

reviewing the materials or abiding by instructions of the sender. ...
* * *

Accordingly, because the advice presented in Formal Opinion 94-382 is not
supported by the Rules, the opinion is withdrawn in its entirety.

28. The “other law” in this case includes Fed.R.Civ.P. 26(b)(5)(B) and the 502
stipulation referred to in the papers filed with the Court. The stipulation is relevant but mostly
similar to and declaratory of the federal rule. It provides, in part:

Nothing in this Stipulation shall prevent a Receiving Party from challenging the

privilege or protection asserted by the Producing Party, or limit the right of a

Receiving Party to petition the Court for an in camera review of the Protected

Information.

There are other considerations that may apply. For example, the Receiving Lawyer may
consider matters involving her own professional judgment in connection with her duties
in representing her client and in her responsibilities to the Court.

29. Rule 26(b)(5)(B) which is applicable to the responsibilities of both the Producing
Lawyer and the Receiving Lawyer in federal court provides:

26(b\(5)(B) Information Produced. If information produced in discovery is

subject to a claim of privilege or of protection as trial-pre-preparation material,

the party making the claim may notify any party that received the information of

the claim and the basis for it. After being notified, a party must promptly return,
sequester, or destroy the specified information and any copies it has; must not use

{GFM-01146206.DOCx-2}/
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 8 of 44

or disclose the information until the claim is resolved; must take reasonable steps

to retrieve the information if the party disclosed it before being notified; and may

promptly present the information to the court under seal for a determination of the

claim. The producing party must preserve the information until the claim is

resolved,

30. The operative principles embodied in the foregoing rule are that when a
Producing Lawyer claims that the inadvertently-produced documents are privileged that lawyer
may notify the Receiving Lawyer “of the claim and the basis for it.” The Receiving Lawyer, in
turn, must “promptly return, sequester, or destroy the specified information and any copies it has;
must not use or disclose the information until the claim is resolved; ...; and may promptly
present the information to the court under seal for a determination of the claim. ...” (Emphasis
added)

31. | The operative term in the federal rule is that the Receiving Lawyer may not “use
or disclose” the information until the privilege claim is resolved by the Court. In my opinion the
verb “use” for purposes of federal rule must mean some action in the nature of actively
deploying the document, such as in a deposition, pleading or court proceeding other than one
merely seeking a ruling of the court on the Producing Lawyer’s privilege claim. The common,
dictionary definition of the verb “use” which should be considered here is to “take, hold, or
deploy (something) as a means of accomplishing a purpose or achieving a result; employs; she
used her key to open the front door ....” (New Oxford American Dictionary, at page 1907 (3 ed.
2010).

32. Accordingly, when the Receiving Lawyer reads the documents for the sole
purpose of informing that lawyer whether or not to concur with or challenge the Producing

Lawyer’s unilateral claim of privilege, that review is not “use” within the meaning of the rule

unless the Receiving Lawyer takes a further step and actively deploys the documents, as in a

{GFM-01146206.DOCX-2}8
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 9 of 44

deposition, pleading, or active court proceeding, for example. This is true whether or not the
Producing Lawyer has stated a basis for the claim of privilege. In fact, how can the Receiving
Lawyer challenge the privilege assertion of the Producing Lawyer, as contemplated by the 502
stipulation, without any review of the produced documents?

33. I have read the Declaration submitted in this case by my learned friend, Lawrence
J. Fox, Esquire, and ] am constrained respectfully to disagree with some of the statements in his
Declaration.

34. For example, my friend says in paragraphs 20 through 24 that (a) “Steptoe and
Johnson goes too far in its assertion of domain [sic] over these documents” by reviewing them to
assess the Producing Party’s claim of privilege; (b) that this demonstrates “pure disdain for the
present civilized order that has been established to avoid the rules of the jungle, treating the
rules as merely hortatory and not applying to the law firm;” (c) “the clear result of this approach
is to give Steptoe access to every attorney-client privileged document;” (d) “... such a process
results in the wholesale disclosure of privileged information, thereby destroying that which must
be protected;” (e) “How can any information be flushed from the reviewing lawyer’s mind once
it has been read?;” (f) “Any review of these documents for privilege necessarily exposes the
contents of these documents to the adverse lawyers, securing entitlement to them when
questions still remain and should remain until the court decides whether Steptoe has established
entitlement to the errant documentation;” and (g) "The Steptoe solution results not in the
preservation of the privilege but in its destruction.” (Emphasis added).

35. With all due respect, I suggest that my friend not only overstates the situation

with his rhetoric but also he begs the very question to be decided at this juncture: namely, does

{GFM-01146206.D0Cx-2}9
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 10 of 44

the federal rule prohibit a lawyer from simply reading the documents for the sole purpose of
determining the validity of the Producing Lawyer’s unilateral and untested claim of privilege?

36. | Moreover, my friend makes the untenable argument that once the Receiving
Lawyer reads a document solely to decide whether or not to concur or challenge the Producing
Lawyer’s unilateral claim of privilege, the Receiving Lawyer is forever contaminated and
immobilized by indelible information that cannot be “flushed” from her brain. This ipse dixit
assertion cannot logically be the touchstone of the practical application or principled
interpretation of the federal rule’s prohibition of “use.” The upshot of my friend’s suggestion is
that the Receiving Lawyer must a/ways accept uncritically the Producing Lawyer’s unilateral
claim of privilege. This cannot be correct.

37. — If simply reviewing the documents to inform the Receiving Lawyer of the validity
of the Producing Lawyer’s privilege claim were held to be a prohibited “use” under the federal
rule, the outcome would be nonsensical from a practical point of view as it would mean that the
Receiving Lawyer must set aside her client’s interests the instant she receives a document
cloaked in the Producing Lawyer’s unilateral privilege claim.

38. Therefore, it is my opinion that the guiding principle that should be applicable in
this kind of case is that there is no ethical or procedural rule prohibiting the Receiving Lawyer
from reviewing the documents for the limited purpose of informing that lawyer on the sole
question, which is whether or not the Producing Lawyer’s unilateral claim of privilege is valid.

] declare under penalty of perjury that the statements herein are true and correct.

December 13, 2018 E. Norman Veasey

{GFM-01146206.D0Cx-2}10
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 11 of 44

EXHIBIT A
12/11/2018

_ WESTLAW

ETHICS 2006: THOUGHTS AND COMMENTS ON KEY ISSUES OF PROFESSIONAL RESPONSIBILITY IN THE TWE

5 DELREV 1

ETARS 250/ TAGUAPHOANDIQOMMENTE ORIRE? Bouks Gro AaYS GKABREBRENB IBIZA IN HE TWENTY-FIRST CE...

EXHIBIT A

5 Del. L. Rev. 1

&. Narman Veasoy Oolawaroe Law Review (Approx. 15 pagas)

&. Norman Veasey*!

Copyright! © 2002 by Delaware Law Review: E. Norman Veasey

ETHICS 2000: THOUGHTS AND COMMENTS ON KEY
ISSUES OF PROFESSIONAL RESPONSIBILITY IN
THE TWENTY-FIRST CENTURY

Delaware Is one of forty-two states with some version of the Mode! Rules of
Professional Conduct. The Model Rules were approved by the House of Delegates of
the American Bar Association in 1983 after a long debate on the work of the Kutak
Commission. About thirty amendments to the original version of the Model Rules
were adapted by the ABA House after 1983. The Delaware Supreme Court will soon
be considering whether—and to what extent—to adopt a new set of Delaware
Lawyers’ Rules of Professional Conduct, as a result of recent ABA activity to
modernize the Model Rules.

An Overview of Ethics 2000

In 1997 the ABA Board of Governors—inspired by the then ABA President (Jerry
Shestak), his predecessor as President (Lee Cooper) and his successor (Phil
Anderson)—created a commission to overhaul the Model Rules. Known as the
Commission on Evaluation of the Rules of Professional Conduct fnicknamed “Ethics
2000"), the thirteen-member Commission was appointed by President Shestak,
began work on that overhaul in mid-1997 and released its Report for comment in
November 2000.

Aiter a period of vetting, the November 2000 Report was revised and replaced with
the Commission's formal Report 401 that was submitted to the House for action. The
debate on Report 401 began at the ABA Annual Meeting in Chicago in August 2001,
Thereafter, a further revised Report 401 was submitted to the House and was
debated at the ABA Mid-Year Meeting in Phitadeiphia in February 2002. After debate,
the adoption of a few amendments to Report 401, and the deferral of action on Rules
5.5 and 8.5 relating to multijurisdictional practice, the new set of Model Rules was
adopted by the House at the Philadelphia meeting,

| have had the honor to chair the Commission throughout this nearly five-year
process. The other twelve members of this diverse Commission also have stayed
with the “2 Commission throughout. Four judges, five practitioners, two ethits
professors and two “clients” (a corporate general counsel and a nonlawyer public
citizen) constitute the Commission. In addition to the thirteen voting members of the
Commission, there were iwo non-voting liaison members from the ABA Board of
Governors. The Commission had three brilliant academic Reporters and an
outstanding ABA staif.

SELECTED TOPICS

Altorney and Clienl

Discipline .
Mulliple Violations of Attorney Diselpknary
Rules

NTY-FIRST. CENT...
econdary Sources
Bringing of frivolaus civil claim or

action as ground for discipline of
attorney

85 A.LLR.dth S44 (Ongmatly published in
1994)

ww This annotation collects and discusses the
state ard federal cases ruling on disciplinary
actions brought an the ground of attorney
mis¢andvel In bringing allegedly Irivolous or
unwarranted civil claim...

Disciplinary action against attorney for
aiding or assisting another person in
unauthorized practice of law

47 ALR.4lh 36) (Originally published un
1985)

+» This annotation collects and discusses the
cases in which courls have considered
whelhar disciplinary action should be taken
against an attamey who has allegedly aided
or assistad another person in th...

Negligence. inatlention, or
professional Incompetence of attorney
in handling client's affairs in criminal
matters as ground for disciplinary
actlon--mocern cases

69 A.L.Rdth 410 (Originally published in
1989)

This annolation collects and analyzes ihe
modern cases in which tne courts nave
discussed oF determined what constitutes an
altorney's negligence. inattention, or
professional incompelance in the handl,,.

Soc Mora Secondary Scurces

Briefs
Pelilion for Writ of Certiorari

2000 WL 34001023

George E. KERSEY. Petilioner. v. Danial C.
CRANE and Terance MM. Troyer,
Respondenis.

Supreme Court of the Uniied States

Dec, 04, 2000

-.Pelitioner respectfully requests (hat a writ
of cerfiorari issue lo review the jucigment af
the Supreme Judicial Cad, Commonwealth
of Massachusells in its case No, SJC-08437.
A dacision by the Supreme..,

Petition for a Writ of Certiorsri

2000 WL 34000442

J, L, WILSON, Petifloner, v, Janies NEAL,
Direclor of the Arkansas Supreme Coun
Committee on Professional Conduct,
Respondent,

Supreme Court of the United States

Sap, 27, 2000

..Pelitioner, J. L. Wilson, respectully
petilions this Cauri to issue a writ of cantiorari
to raview the final jyelgment of tha Supreme
Courl of the State of Arkansas (that was
entered in this case on Ma...

Brief in Opposition

2001 WL 34117169
J, i. WILSON, Petitioner, v. James NEAL,
Olecior of the Arkansas Supreme Gaurt

hitps-/1 next.westlaw.com/Document/igeeb4 1f04a6211db89a 1 Bfc28eb0d9ae/View/FullText.html transition Type=UniqueDocltem&contextData2(sc.D... W156
12i11/2018 ETHICS 2000; THOVETSANOICOMIMENTS ONHEYASSVES OF RROFESSIDAAL RESPanw@elLErOiNPhe TWENTY-FIRST CE...

Committee on Professional Conduct.
Respondent,

Supreme Count of the Uniled States
Feb. 05, 2001

» The petilion and argumentinctudes a
lenglhy, unnecessary and somatrnes
| . inaccurate review of the histary of this
E. Norman Veasey (Chair) disciplinary actloa which requires a response
to the facts alleged, 1,.Crintinal Proceedin...

The members of the entire “team” are as follows:

Commission Members:

Lawrence J. Fox Saw More Briets
Albert C. Harvey

Geoffrey C. Hazard, Jr.

Patrick E. Higgenbotham

W. Loeber Landau

Margaret C. Love

Susan R. Martyn

David T, McLaughlin

Richard E, Mulroy

Lucian T. Pera

Henry Ramsey, Jr.

Laurie D. Zelon
Liaisons from the Board of Governors:

James Lee

Seth Rosner
Reporters:

Nancy J. Moore (Chief Reporter)
Cait A, Pierce

Thornas D. Morgan (1998-1999)
Staff of the ABA Center for Professional Responsibility:

Jeanne P. Gray (Director)
Charlotte K. Stretch (Counsel)
Susan M. Campbell (Paralegal).

*3 This is an extraordinary group, most of wham are more knowledgeable than |
about the scholarship of professional ethics.

Lack of uniformity in state ethics rules was a primary motivation for the 1997 Board of
Governors’ decision to revisit the Mode] Rules. There are many significant differences
among the state versions, and this problem had been exacerbated by the thirty or so
ABA House-adapted amendments to the Model Rules since 1983. Some states had
elected to retain some version of the 1969 Modei Code of Professional Responsibility
rather than to adopt the Model Rule approach, and California remained committed to
an entirely separate system of lawyer regulation, Delaware itself, | must confess, was
guilty of inertia in some respects by not having institutionalized a process of
modernization. We now have a Permanent Advisory Committee on the Delaware
Lawyers! Rules of Professional Conduct under Supreme Court Rule 96, That

https ://7_.next.westlaw.com/Document/9eeb4 110446211 db9ga1 Sfe28eb0dae/View/FullText.himl?transition Typa=UniqueDocltem&contextDataz(sc.D... 2/15
12/19/2018 EGace2iod: THOUGGrS Arild MAES ONEKEYASsLds OF HROFESHIDNAL RESPAGa RIT Oi be TWENTY-FIRST CE...

Committee, chaired by Dennis L. Schrader, Esquire, will be recommending to the
Court a new set of Rules in light of the Ethics 2000 Report and the House action. In
addition, the Committee will keep the Court up to date with continuing
recommendations.

It was not only the patchwork pattern of state regulation that motivated the ABA
leaders to commission the Ethics 2000 process in 1997. Thare were also new issues
and questions raised by the influence that technological developments were having
on the delivery of legal services. The explosive dynamics of modern law practice and
the anticipated developments in the legal profession in the future provided urgency
and a substantive dimension to the project. These developments were underscored
by the comprehensive work underway In 1997 and now completed on the American
Law Institute's Restatement of the Law Governing Lawyers.

There was also a strong countervailing sense that there is much to be valued in the
concepls and articulation of the existing Modef Rules. The Commission concluded
early on that the valuable aspects of the Rules and familiarity with its language
should not be lost or put at risk in our revision effort. As a result, the Commission set
about to be comprehensive, but at the same time to recommend change only where
necessary. In balancing the need to preserve the gocd with the need for
improvement, we were mindful of Thomas Jefferson's words of about 185 years ago,
in a letter concerning the Virginia Constitution, that “moderate imperfections had
better be borne with; because, when once known, we accommodate ourselves to
them, and find practical means of correcting their ill effects.” We also were mindful of
the wisdom of the medical profession's Hippocratic Oath, “first, do not harm,” and the
barnyard logic that “if it ain't broke, don't fix it.”

“4 in this brief and necessarily superficial article, | will be able only to scratch the
suriace of the numerous changes and proposals arising out of this recent ABA
activity. For a more comprehensive exposition and analysis, | refer the reader to the
website of the ABA Center for Professional Responsibility | and an upcoming,
comprehensive article by my fellow Commissioner. Margaret Colgate Love, Esquire,
entitted “The Revised ABA Model Rules of Professional Conduct—Summary of the
Work of ‘Ethics 2000,"" scheduled for publication in the Georgetown Journal of Legal
Ethics, Spring 2002.

Drafting Goals

Our goal was to develop a set of Madel Rules that will be comprehensible and
responsible in the eyes of the public while providing clear guidance to the practitioner.
We wanted to preserve ail that is valuable and enduring about the existing Model
Rules, while at the same time correcting errors, seeking the professional high ground,
adapting the Rules to the realities of modern law practice, recognizing the limits of
professional disciplinary enforcement and fostering public trust and confidence. We
decided to retain the basic architecture of the Model Rules. We also retained the
principle that the primary function of the Rules is to establish a disciplinary structure.

Our objective was also to resist the temptation to preach aspiratlonally about “best
practices” or professionalism concepts. Valuable as the profession might find such
guidance, sermonizing about best practices would not have—and should not be
misperceived as having—a regulatory dimension. There are other vehicles for
accomplishing that noble objective. For example, concepls of professionalism are
being addressed in the implementation of the National Action Plan on
Professionalism and Lawyers’ Conduct of the Conferences of Chief Justices. The
details of the 1999 Action Plan and the 2001 implementation plan may be accessed
on the website of the National Center for State Courts, 2

Although we tried to keep our changes to a minimum, the Commission ended up
making a fairly large number of changes in the Model Rules and Comments. Some

https://1 .next.westlaw.com/Document/l9eeb4 1f04a6211 db99a18fe2z8eb0d9ae/View/FullText.html?transitionType=UniqueDocltem&contextData=(sc.D.. . 3f15
42/11/2018 ETHISE 2804: THOUGH ADDED MEATS ORE Va Sduds oF PRG rkedibnah edad Sahar Pinte TWENTY-FIRST CE...

are relatively Innacuous and nonsubstantive, in the nature of ecitorial or stylistic
changes. Others are subsiantive, but not particularly controversial. A few are both
substantive and controversial. Again, [ urge the reader to examine the text of the
Rules, Comments and *S Reporters’ observations that are available on the website of
the ABA Center for Professional Responsibility.

Process

Our process was open throughout. At regular intervals over this period, we had over
fifty days of meetings, all of which were open, and at least ten public hearings. There
were a large number of interested observers at most of our meelings and hearings.
Many of these observers were members of our Advisory Cauncil of 250-plus persons.
Their coraments and suggestions were very heipful and influential in shaping the
Report, Our public discussion drafts, minutes and the Commission's mestings and
the three formal Reports have been regularly available on our website throughout the
process for the world to see and comment upon. As a consequence, we received an
enormous number of excellent comments and suggestions.

We believe our product is a balanced blend of traditional precepts and forward-
looking provisions that are responsive to modern developments. Although our
process was thorough, painstaking, open, scholarly, objective and collegial, some of
our recommendations have not been without internal and external controversy. Fhat
is not surprising. One would not reasonably expect every vote in the Commission's
deliberations to have been unanimous. Most of our decisions on individual Rules and
Comments within the Commission were by unanimous vote or simply by consensus.
Some resulted in divided votes. A few of those were by the narrowest of margins. In a
collegial process this is expected and healthy. As Walter Lippmann, the great
American writer and editor, said, “Where all think alike, no one thinks very much."

The Commission's recommendations were fully debated in the House at the ABA
meetings in August 2001 and February 2002. With a few amendments, the House
finally approved nearly all of our proposals. As noted, our proposals on Rules 5.5 and
8.5 bearing upon multijurisdictional practice were omitted from House consideration.
There is a separate ABA Commission on Multijurisdictional Practice that wili report to
the House in August 2002 for consideration of its version af Rules 5.5 and 8.5,
compared with the Ethics 2000 recommendations on those rules.

What fallows is a brief description of some of the most significant recommendations
proposed by the Ethics 2000 Commission {including our version of Rules 5.5 and
8.5). | will also discuss the three areas where the House adopted amendments that
differed from our recommendation. But first, an overview of some "hot topics" that |
call the “Six Cs.”

*6 Hot Topics—The “Six Cs”

The new Model Rules are bristling with interesting issues and Improvements. It would
take a very long article to do justice to all that the Ethics 2000 Commission and the
House accomplished. Our Report 401 was about 280 pages of very dense waiting. In
this little piece | can give anly some highlights of the things | think are most
interesting. | am certain that | have skipped over provisions that others balieve to be
significant, For example, in his article in the February 11, 2002 issue of the New
Jersey Lawyer, Robert G. Seidenstein, Esquire, expressed the view that the revised
Model Rule 1.17 permitting sale of an “area” of law practice was significant. | agree,
but this is one provision (and there are a number of others) that | do not have room to
cover in this articte. {] should note that Delaware does not now have a rule relating ta
the sale of a law practice, but maybe we should.)

Tha “hot topics” that interest me the most are those | call the "Six Cs": Competence,
Communication, Confidentiality, Conflicts, Corporate Clients and Candor,

https://1.next.wesilaw,com/Document/Seeb4 1104a6211db99a1 Bfe28ebddSae/View/FullText.html?transitionType=UniqueDacltem&contextData=(se.D... 4/15
12/11/2018 ETHSS 2808: THOUOH SAND) Edina MERE YASsuds oF PREFES¢IbWAl REdPaN Gel Gr Oinhe TWENTY-FIRST CE...

First, Competence. Ethics 2000 did not change Madel Rule 1.1, which requires a
lawyer to have and use the requisite legal knowledge, skill, thoroughness and
preparation reasonably necessary for the representation. This is the cornerstone of
our profession. if a lawyer is not competent to handle a matter it should be dectined
or referred to one who is. This latter concept is also reftected in Rule 1.5 relating to
referral fees.

Second, Communication. Ethics 2000 has placed significant emphasis on
communication and writing requirements. Disciplinary problems are often the viruses
and bacteria that grow in the petrie dish of noncommunication or miscommunication.
Madernized concepts of “Informed consent” and “confirmed In writing” are articulated
in new Rule 1.4 and a new Rule 1.0 defining key terminolagy. These concepts of the
importance of communication and a writing appear throughout the new rules.

Third, Confidentiality. This is the hot topic in terms of the controversy it has
engendered. There are a number of provisions where issues of confidentiality arise.
The central provision, of course, is Model Rute 1.6. The Commission proposed some
significant changes to the Made! Rules In this area. We believe those changes
comport with the reality of today's environment. In one respect—discretionary
disclosure of client confidences in connection with financial frauds or crimes—-the
House regrettably rejected our proposal, There is much to discuss in the whole area
of confidentiality, and this article can only “tee up" some Issues.

*7 Fourth, Conflicts. These are among the most troublesome issues that lawyers face
every day. They are fact-specific and highly nuanced. The Ethics 2000 Report and
the House action are replete with conflicts issues and their “first cousin,” imputation.
We have conflict issues and imputational issues in several Model Rules, including
Rule 1.7 (current clients), Rule 1.8 (specific conflict rules}, Rule 1.9 (former clients},
Rule 1.70 (imputation of conflicts}, Rute 1.11 (conflicts involving former and current
government lawyers). an entirely new concept in Rute 1.18 (praspective clients} and
others,

Fifth, Corporate Clients. Many ethies problems arise in the context of the corporation
or other organization. First, the lawyer must be clear about who is the lawyer's client:
the corporation, an affiliate of the corporation or an officer of the corporation.

In the confidentiality/fraud area, wiat is the lawyer for the corporation to do when the
lawyer learns that a senior corporate officer is involved in fraud? Rule 1.13
{organization as client) gives a raadmap directing the lawyer how lo remedy the
problem and possibly to go “up the chain of command.” Rule 4.2 (contact with
represented persons) has a new Comment [7] spelling out the persons in a
corporation or other organization that the adverse lawyer may ar may not contact.

Sixth, Candor. Lawyers must be truthful (Rule 4.1} and must be candid to a tribunal
(Rule 3.3). This latter rule has specific requirements for correcting false evidence and
articulates new, special rules applicable in criminal defense when the accused insists
on testifying to facts the lawyer knows or reasonably should know are false.

The issues presented by the "Six Cs” are among the most interesting and vexing.
They provided lively discussion within the Ethics 2000 Commission and generated
spirited debate in the House, These provisions and others probably will be the
subject of many interesting exchanges in Delaware. | will now turn to some major
policy issues, many of which are touched on in the discussion of the Six Cs.

Communication with Clients and Informed Consent

One recurring theme in the new Model Rules is an insistence on clear communication
between lawyer and client, The lawyer's obligation to consult with the client is
emphasized in Rule 1.4 (“Communication’}, and given effect in certain rules requiring
that cllent consent must be “informed.” As defined in a new Terminclagy Rule 1.0(e):

https://1.nextwestlaw.com/Oocument9eeb4 1/04a6211 db99a18ic28eb0d9ae/View/FullText.html?transition Type=UniqueDecltem&contextDatas(se.D... 5/15
12/41/2048 EACLE 2660: THOUAP SAND Comment CAE Seles oF BREF Ese LAA RedeaNSah frPlnhe TWENTY-FIRST CE...

“informed consent" means agreement by a person “after the lawyer has
communicated adequate information and explanation about thé material risks of and
reasonably available alternatives to the proposed course of conduct.”

“8 The clienl’s consent must be confirmed in writing in many cases. The term
“confirmed in writing” is defined in new Rule 1.0(b). Ordinarily, the requirement of a
writing may be satisfied by a letter from the lawyer to the client memorializing the
client's oral consent. If it is not feasible to obtain or transmit the writing at the time the
client gives informed consent, the lawyer must obtain or transmit it within a
reasonable time lhereafter. Three rules, however, require a client io sign a consent,
They are Rule 1.5(c) on contingent fees, Rule 1.8{a) on business transactions with
clients, and Rute 1.8(g}) on aggregate settlements.

Fees

New Rule 1.5(a) essentially provides that it is a disciplinary offense for a lawyer to
charge an unreasonable fee. Moreover, costs and disbursements must be
reasonable under the circumstances.

As to the matter of the division of fees between a referring lawyer and the lawyer to
whom a matter has been referred, new Rule 1.5(e) requires that the client agree
(confirmed in writing) to the division, including each lawyer's share. This rule also
requires thal the division be in propartion io the services performed or that each
lawyer assume joint responsibility for the representation. Joint responsibility entails
legal responsibility, including financial and ethical responsibility as if the lawyers were
associated in a partnership. The Comment notes that the referring lawyer must refer
Ihe client to a competent lawyer (cross-referencing Rule 1.1). This is key to
professional responsibility tn this connection.

The Commission had proposed in Rule 1,5(b) to require a lawyer to communicate in
writing the scope of the representation and the fee and expense arrangements,
except where the lawyer will charge a “regularly represented” client at the same basis
or rate. This is one of the three areas where the House amended our proposal. The
House-adopted amendment inserted the word “preferably” before the words “in
writing,” thus returning to the current Model Rule {and Delaware's} precatory
formulation.

Confidentiality

There has always Seen a tension between the goal of keeping inviolate the client's
confidences and the need to provide the lawyer with the ability to deal with situations
where the lawyer reasonably believes it necessary to make some disclosure to
project third *9 parties or the legal system from substantial harm. The Commission's
proposals would broaden, in carefully circumscribed situations, the grounds for
discretionary disclosure of client information.

As approved by ihe House, new Rule 1.6(b}(1) provides the lawyer with discretion to
reveal a client confidence if the lawyer reasonably betieves it "necessary to prevent
reasonably certain death or substantial bodily harm.” The result of this new rule is to
change “imminent” to “reasonably certain” and to eliminate the requirement that a
client's crime be the cause of the problem. Disclosure is permissible whether or not
the act in question is a crime ar is the act of the lawyer's client. An example given in
Comment (6] hypothesizes an accidental discharge into a town's water supply of toxic
waste that has a substantial risk of becoming life-threatening over time, not
necessarily imminently.

The most provocative debate in the House was over the Commission's proposed
1.6(D)(2), a very limited provision that would permit, but not require, the disclosure of
information to the extent the lawyer reasonably believes necessary to prevent client
crimes or frauds that are reasonably certain to cause substantial economic injury. and

hips! ‘Next.westlaw.com/Document/9eeb4 1 f04a6211db99a 18fc28ebOd9ae/View/FullText.htm|?transitionType=UniqueDocltem&contextData=(sc.D... 65
12/11/2018

httpss//4 nexi.wesilaw.com/Document/Seeb4 1104462 11db99a 18fc28eb0d9ae/View/FullText.html?transitlon Type=UniqueDocltem&contextData=(sc.D...

EASE 2606: THOU any Com MRAS ORE Sduds de ROSSI Esra Sian O Hie TWENTY-FIRST CE...

in furtherance of which the lawyer's services have been used. The Commission's
proposed 1.6(b){2} was rejected by an amendment that passed the House. As a
consequence of that vote, the Commission withdrew its companion praposal in 1.6(b)
(3) to permit rectification of tha economic harm.

Today, forty-one jurisdictions (although not Delaware, oddly enough) permit
disclosure to prevent the client from committing a crime that would result in
substantial financial injury. Notably the Commission's proposal centers on the client
whose fraud or crime involves the use of the lawyer's services—a limitation that now
exists in only two of the forty-one states. As a result of the Hause action, however,
there (s no provision in Model Rule 1.6 permitting disclosure of a client's financial
crime under any circumstances. The following is an analysis, prepared by the
Commissian's Reporters. showing the Commission's proposed Rule 1.6(b}(2) and (3)
compared with current state ethics rules:

Ethics 2000 Proposed Rule 1.6(b){2)

A lawyer may reveal information relating ta the representation of a client to
ihe extent the lawyer reasonably believes necessary ... to prevent the client
from committing a crime or fraud that is reasonably certain to result in
substantial injury to ihe financial interests or property *70 of another and in
furtherance of which the client has used or is using the lawyer's services.

Current State Ethics Rules

Forty-one jurisdictions (80.3%) either permit or require disclosure to prevent a client
from perpetrating a fraud that constitutes a crime.

- Of these 41 jurisdictions, 37 permit disclosure and 4 require disclosure;

- Of these 41 jurisdictions, 11 also permit or require disclosure to prevent a
non-criminal fraud likely to result in substantial injury to the financial interests
or property of another. Of these 11 jurisdictions, 9 permit and 2 require
disclosure;

- Of these 41 jurisdictions, 28 permit or require disclosure without regard to
the magnitude of loss to the affected persons. For the most part, these are
the jurisdictions that permit disclosure to prevent any crimes but not non-
criminal frauds. The other 13 only permit disclosure if the crime or fraud is
likely to result in substantial injury to the financial interests or property of
another;

: Of these 41 jurisdictions, only two limit disclosure to situations in which the
client has used or fs using the lawyer's services.

Ethics 2000 Proposed Rule 1.6(b}(3)

A lawyer may reveal information relating to the representation of a client to
the extent the lawyer reasonably believes necessary ... to prevent, mitigate
or rectify substantial injury to the financial interests or property of another
thatis reasonably cerfain to result or has resulied from the client's
commission of a crime or fraud in furtherance of which the client has used
the lawyer's services.

*47 Current State Ethics Rules

Eighteen jurisdictions (35%) permit or require disclosure to rectify substantial financial
loss resuiiing from a client's prior commission of a crime or fraud in which the client
used ihe lawyer's services. Of these 18 jurisdictions, 16 permit and 2 require
disclosure.

THS
12/11/2018 EASE 2000: HOTA Combe ea Sstids OF Leo rb ed UNat ede BRSich i? In Hie TWENTY-FIRST CE...

My fellaw Commissioner, and supsrguru of ethics, Geoff Hazard, ina March 11, 2002
article entitled "Removing Gag Rules for Lawyers?" in the American Lawyers Media
points the way to other avenues that lawyers may take to disassociate themselves
from a Client's crime. First, Rule 1.2 prohibits the lawyer from being involved in
planning such a crime, so the attarney-client privilege and ethical constraints relating
to canfidentiatity may not be applicable, Second, Camments to Rules 1.2, 1.6 and 4.1
permit a “noisy withdrawal" if the client seeks to perpetrate a fraud. Comment [14] to
Rule 7.6; for example, states:

If he lawyer's services will be used by the client in materially furthering a
course of criminal or fraudulent conduct, the lawyer must withdraw, as stated
in Rule 1.16(a)(1). After withdrawal the lawyer is required to refrain fram
making disclosure of the client's confidences, except as otherwise permitted
by Rute 1.6. Neither this Rule nor Rule 1,8(b) nor Rule 1.16(d) prevents the
lawyer from giving notice of the fact of withdrawal, and the lawyer may alsa
withdraw or disaffirm any opinion, document, affirmation, or the like. Where
the client is an organization, the lawyer may be in doubt whether
contemplated conduct will actually be carried out by the organization. Where
necessary to guide conduct in connection with this Rule, the lawyer may
make inquiry within the organization as indicated in Rule 1.13(b).

Third, Rule 1.13 requires the lawyer for the corporation to employ intra-corporate
remedies to stop a fraud by a corporate officer or employee. Those remedies in Rule
1.13 contemplate going up the chain of command all the way lo the board of
directors, if necessary. At the board level it is likely the fraud would be stopped by
directors who would not want to jeopardize their careers and reputations by allowing
a corporate employee or officer to perpetrate a fraud injuring the corporation or
innocent third parties. *72 Thus, many potential frauds in these situations can be
prevented without a permissive disctosure such as the Ethics 2000 recommendation.

Notwithstanding these other ways to deal with client fraud, in fight of the public
expectations of lawyers’ responsibilitles In today’s environment, and the rules in forty-
one jurisdictions, the House vote rejecting the Commission's proposed Rule 1,6(b)(2)
is indeed anomalous. In my view, it is necessary that the lawyer have a clear path
under Rule 1.6 to make a permissive disclosure as a last rasort if all else fails. The
Cammission's proposed Rule 1.6(b)(2) makes it quite clear that this last resort of
permissive (nat mandatory) disclosure comes only if the lawyer “reasonably believes"
that the disclosure is “necessary ... to prevent” the client's crime or fraud. The
forthcoming Delaware discussions on this topic should be very interesting.

Conflicts of Interest
(a) Current Clients

The Commission retained in Rule 1,7 (retitled “Conflict of Interest: Current Clients")
the basic substantive concepts relating to conflicts affecting current clients, but
completely reorganized and clarified the rule. We also expanded the Comment to
give guidance in a number of complex areas. The revised rule clearly defines what
constitutes a current conflict of interest and distinguishes situations in which the
lawyer may be “directly adverse” ta a cliant from those in which the lawyer's
representation of the client may be “materially limited.”

Client consent to a conflict must be “informed,” and must be confirmed in writing. The
revised rule provides that fawyers in the same firm may not represent opposing
parties in the same litigation even if both clients consent. (The term “firm” is defined
broadly in Rule 1.0{c}}. The Comment to Rule 1.7 also gives detailed guidance on
such unseltled conflict issues as positional conflicts, coniiicts in representation of
multiple clients, class action conflicts, corporate family conflicts, close family
relationships, and prospective waivers. One issue Is when is a lawyer who represents

htps//1 next.westlaw.com/Document/l9eeb4 11044621 1db99a1 Bio28eb0dSae/View/Fulllext.html?lransitionType=UniqueDecltem&contextData=fse.D... 8/15
42/11/2018 EGAEE 2406: THOUGPADRD GoM OPK Sets OF PRERKSSIN A RedBONS HOT? INE TWENTY-FIRST CE...

a corporation precluded from taking a position adverse to an affillate of ihe
corporation, There is a specific Comment to Rule 1,7 that provides:

[34] A lawyer who represents a corporation or other organization doas not,
by virtue of that representation, necessarily represent any constituent or
affiliated organization, such as a parent or subsidiary. See Rule 1.13(1).
Thus, the lawyer for an organization is not barred from *13 accepting
representation adverse to an affiliate in an unrelated matter, unless the
circumstances are such thal the affiliate should also be considered a client of
the lawyer, there is an understanding between the lawyer and the
organizational client that the lawyer will avoid representation adverse to the
client's affiliates, or the lawyer's obligations to either the organizational client
or the new client are likely to limit materlally the lawyer's representation of
the other client.

This Comment may be controversial in Delaware.

A lawyer's obligation te withdraw when a conflict arises after a representation has
begun is detailed in several contexts, such as changes in corporate and other
organizational affiliation, or the addition or realignment of parties in litigation. If more
than one client is involved, a lawyer may be required to terminate both
representations, and client consent may not be sufficient to permit the lawyer to
continue any participation in the matter.

(b} Other Conflicts Issues — Former Clients, Government
Lawyers, Transactions with Clients, Prospective Clients

No substantive change is proposed in the text of Rule 1.9 on “Duties to Former
Clients,” though new commentary clarifies several unsettled issues. For example, a
lawyer who has represented muftiple clients in a matter may not subsequently
represent one client against the others in the same or a substantially related matter,
without the consent of all affected clients. The Comment also spells out that matters
will be deemed “substantially related” for purposes of the rule “if they Involve the
same transaction or legal dispute or if there otherwise is a substantial risk that
confidential factual information” obtained in the prior representation would materially
advance the client's position in the current matter.

Rule 1.8 cavers specific rules on conflicts of interest with current clients. The new rule
reformulates and clarifies the rules governing a lawyer's transactions with clients. As
amended, paragraph {a) of Rule 1.8 relating to business transactions with clients
requires the following: (i} the transaction is fair to the client; (li) the lawyer advises the
client in writing of the desirability of seeking independent legal counsel on a business
transaction: and (iil) the client gives informed consent in a writing signed by the ctient,
to the essential terms of the transaction and the lawyer's role in it, including whether
the lawyer is representing the client's interests in the transaction. A new Comment
explains the risks associated with a lawyer's dual role as legal advisor and participant
in a transaction, *74 clarifying that in some cases Rule 1.7 would preclude the lawyer
from even seeking the client's consent to the transaction. A new Rule 1.8() prohibits
sexual relations between a lawyer and client, unless a consensual sexual relationship
existed at the time the client-lawyer relationship commenced.

A new Rule 1.18 dealing with a lawyer's duties to a prospective client impases on the
lawyer a duty of confidentiality to a person who discusses the possibility of forming a
client-lawyer relationship. In addition, a lawyer will not be permitted, without consent,
fo represent any clients against such a prospective client in the matter about which
the lawyer was consulted {or one substantially related to it), if the lawyer received
information during the consultation that could be “significantly harmful" to the
prospective cltent in the matter. Other lawyers In the firm will be permitted to
undertake such a representation, however, if consent, confirmed in writing, is

https://1 next.westlaw.com/Document/lSeeb4 1f04a6214db9g9al Bfo28ebOd9ae/View/FullText.html?transitionType=UniqueDocltem&contextData=(se.D... 9/45
12/11/2018 ETIEE 2864: OLERATRND EbMMARS OEREASsuds JE PRB FESSIONAL ReedPANS ddr? IN HE TWENTY-FIRST CE...

obtained or if the personally disqualified lawyer had iaken reasonabie steps to avoid
taking in unnecessary confidential information and is screened with notice given to
the prospective client.

imputation of Conflicts — Screening

Conflicts that burden one lawyer are generally imputed by Rule 1.10 to all lawyers
associated in a “firm,” 2 term that may include lawyers sharing office space as well as
corporate and government law offices. Under amended Rute 1.10, however, a
lawyer's “personal interest conificis” ordinarily would not be imputed.

Ethics 2000 had proposed that lawyers moving laterally between firms could avoid
imputational conflicts by screening in some cases. This is the third of the Ethics 2000
proposals that was amended in the House, however. The Rule as adopted by the
House would not permit nonconsensual screening of laterals to avoid the imputation
rules, | assume that there will be considerable interest in Delaware in the imputation
and screening concepts, The issue of screening or bifurcation of firms takes on
additional significance in Delaware because of spacial considerations having to do
with the imputation of conflicts in the Public Defender's Office. This is a topic the
Permanent Advisory Committee is pursuing on an accelerated timetable.

Other situations in which the rules will permit unconsented screening are those
involving farmer government lawyers in Rule 1.11, Judges and third-party neutrals in
Rule 1.72, and, as noted, lawyers who interview prospective clients in Rule 1.18. The
conflicts of current government lawyers and a firm's non-lawyer personnel are
ordinarily not imputed, though in bath cases personally disqualified individuals
“ordinarily” should *15 be screened. The elements of an effective screen are set forth
in a new Rule 1.0{k} on Terminology.

Law Firm Management

Revisions to Rules 5.1 (“Responsibilities of Partners, Managers and Supervisory
Lawyers”) and Rule 5,3 ("Responsibilities Regarding Nonlawyer Assistants”) make
clear that he responsibililies imposed by these provisions apply not only to “partners”
in a law firm, but also te all lawyers with “managerial authority" in a firm. These
responsible lawyers musi make reasonable efforts to establish internal policies and
procedures designed to assure that all lawyers in a firm conform to the Rules,
including reasonable procedures designed to detécl and resolve conilicts of interest,
to account for client funds, and to ensure proper supervision of inexperienced
lawyers and nonlawyer personnel,

Pro Bano Service

The Commission discussed at length whether to amend Model Rule 6.1 (“Voluntary
Pro Bona Publice Service"), which sets forth an aspirational standard of fifty hours
annually. This standard was the result of a 1993 amendment to the Model Rules.
(Delaware has retained the pre-1993 version of this model rule, which has only a
generalized aspirational statement, without specific standards or goals.)

Some members of the Commission and others wanted to make mandatory a lawyer's
obligation to perform a specified number of hours of pro bono service or to take other
specific steps to comply with the requirement. The Commission voted to recommend
that pra bone service remain voluntary and continued the current Model Rule's
aspirational standard of fifty hours annually. The vote in the Commission was as
close as it gets (7-8). After | obtained some informal input from the Chief Justices and
Stale Bar Presidents (most of whom opposed a mandatory regime), | voted for the
voluntary model rather than the mandatory model, thus breaking the 6-6 tle vote, My
view was and is that it is an insult to lawyers to mandate pro bone service and that
Delaware lawyers willingly volunteer their services without being forced to da so by a

https://1 next.westlaw.com/Documentigeeb4 110462 11db99a18{c28eb0d9ae/View/Full Text. him! ?transitionType=UniqueDocltem&contextOata=(sc.... 10/15
42/11/2018 ETSE 200: THOURR aD Com RAS OP REY Sctids oe PRO RLSS Nd ee dPON Siena 19 Hie TWENTY-FIRST CE...

disciplinary rule. The House agreed with the valuntary model without any debate an
the subject.

In order to emphasize that pro bono publico service is a time-honored ethical
obligation of all members of the legal profession, however, the Commission vated to
add io the black letter rule a provision like that originally in the Comment stating that
“Every lawyer has a professional responsibility io provide legal services to those
unable to pay.” *76 New commentary exhorls law firras to act reasonably lo enable
and encourage all lawyers in the firm to provide pro bono legal services called for by
the rule. | am realistic enough to understand firm pressures on associales and firm
members to produce subsianiial billable hours. But | am optimistic—at least in
Delaware—thai we have many individual lawyers and firms that volunteer substantial
time providing legal services to those unable to pay.

Limited Legal Service Programs

Anew Rule 6.5 (“NonProfit and Court-Annexed Limited Legal Services Pragrams’),
which already has been adapted by the Delaware Supreme Court, addresses the
ethical obligations of lawyers by providing “short-term limited Jegal services" to
persons of limited means under the auspices of a nonprofit or court-annexed legal
services program (such as legal advice hotlines, advice-only clinics, or pro se
counseling pregrams). In these programs a client-lawyer relationship is established,
but the imputation rules are applicable only in cases when the lawyer knows that
there is a disqualifying conflict, As a result, firms should not be disqualified when their
lawyers volunteer to provide this assistance and should not be cliscouraged from
permitting thelr lawyers to volunteer for legal service pragrams.

Third Party Neutrals

Anew Rule 2.4 ("Lawyer Serving as Third-Party Neutral") will require a lawyer
serving as a neutral to make clear to the disputing parties the nature of the lawyer's
neulral role in the matter. Former Rule 2.2 (“Intermediary”), which had generated
some uncertainty, has been deleted in its entirety. Amendments to Rule 1.12
(“Former Judge, Arbitrator, Mediator or Other Third Party-Neutrat") extend its conflict
of interest provisions lo all third-party neutrals. This means that former mediators, like
former judges and arbitrators, may nat represent a client in any matter in which they
participated personally and substantially white a mediator, but others in the former
neutral's firm may de so if the former neutral is screened.

Obligations to the Tribunal

Rule 3.3 ("Candor Toward the Tribunal") nas been revised and reorganized to clarify
a lawyer's obligations with respect to testimony given and actions taken by the “17
client and other wilnesses. (The term “tribunal” is defined in new Rule 7.0{m) to
include binding arbitration and ail entities acting in an adjudicative capacity.) The
Comment to Rule 3.3 was reorganized and expanded to address same recurring
situations not directly addressed in the Rule.

In some particulars, the lawyer's obligations to the tribunal have been strengthened,
For example, the rule now makes clear that the lawyer must not allow the introduction
of false evidence and must take remedial steps, including—if necessary—disclosure
to the tribunal. where the lawyer cames to know that material evidence offered by the
client or a witness called by the lawyer is false—regardless of the client's wishes. As
under the existing rule, ihe lawyer's obligations to the tribunal may require the lawyer
to reveal information otherwise protected by Rule 1.6. The lawyer's obligation in
existing Rule 3,3 io avoid assisting client crime or fraud is replaced by a broader
obligation to ensure the integrity of the adjudicative process, The lawyer must take
remedial measures whenever the lawyer comes to know that any person is engaging

hitps://1.next.westlaw.com/Document/iSeeb4 1f04a6211dbeda1 8ic28ebOd9ae/View/FullText.html?transitionType=UniqueDocltem&contextDatas(sc... . WN
12/11/2018

httes:/1 .next.westlaw.com/Document/9eeb41f04a6211db99at 8fc28eb0d9ae/View/FullText. html ?transition Type=UniqueDoeltem&contextData=(se....

EASE 2000: HUGE SR Lomi OR Schids oF HRA ESA Net eed POR Str? iN he TWENTY-FIRST CE...

or has engaged in criminal or fraudulent conduct related to the proceeding, such as
jury tampering or document destruction.

if the lawyer represents a defendant in a criminal prosecution, however, new Rule 3.3
has strengthened the lawyer's obligation to the client. For the first time the rule text
addresses the special obligations of a criminal defense lawyer, requiring that such a
lawyer does not have the same discretion as other lawyers regarding the client's own
lestimony. Although a criminal defense lawyer is subject to lhe general rule
prohibiting the offering of testimony the lawyer knows to be false, the lawyer may not
refuse fo allow a defendant to testify if the lawyer does not actually know, but only
reasonably believes the testimony will be false. The Comment also makes clear that
if a court insists that a defendant in a criminal case be permitted to testify, the lawyer
commits no ethical violation in allowing the client to do so even if the jawyer knows
the client intends io lie.

Obligations to Third Parties

Rule 4.1 (“Truthfulness in Statements to Others”) is unchanged, but the Comment
clarifies the duty imposed by paragraph (b) (a lawyer shall nol knowingly “fail to
disclose a material fact when disclosure is necessary to avoid assisting a criminal or
fraudulent act by a client, unless disclosure is prohibited by Rute 1.6"). This duly is a
specific application of the lawyer's general duty not to assist a client in fraudulent or
criminal conduc! sel forth In Rufe 1.2(d), and is most frequently invoked when a
client's wrongdoing involves dishonesty or misrepresentation to a third party. New
comments to Rule 4.1 *78 and Rule 1.2 explain the relationship between the lawyer's
duty to third parties under Rules 1.2(d), Rule 4.1, Rule 1.16, and the lawyer's duty of
confidentiality to the cliant under Rule 1.6.

A new provision in Rule 4.4 ("Respect for Rights of Third Persons"), among other
things, deals with the currently controversial issue of the “errant fax." It provides that
a lawyer who receives a document relating to the representation of the lawyer's client
and knows or reasonably should know that it was inadvertently seni, must promptly
notify the sender. Beyond this, however, the rule does not attempt to dictate a
lawyer's possible obligations under other law in connection with examining and using
confidential documents that come into the lawyer's possession through the
inadvertent or wrongful act of another.

Communication with Represented and Unrepresented Persons

The Commission spent a great deal of time and energy considering possible
amendments to Rule 4.2 ("Communication with Person Represented by Counsel"), to
meet concerns raised by the United States Department of Justice. In the end, the
Commission decided to propose the addition of only the words “or a court order” to
the black letter of the rule. The new rule now prohibits a lawyer from communicating
with the client of another lawyer unless the communication has been consented to or
unless authorized by law “or a court order.” A new Comment provides that a court
order may be sought either to clarify the application and scope of the rule, or “in
exceptional circumstances,” to authorize a communication that would otherwise be
prohibited by the rule. After vigorous debate in the House, the Commission's proposal
was adopted.

A revised Comment explains that communications “authorized by law" may include,
for example, those made (a) by a lawyer “on behalf of a client who is exercising a
constitutional or other legal right to communicate with the government," and (b} in the
course of “investigative activities of lawyers representing governmental entities,
directly or through investigative agents, prior to the commencement of criminal or civil
enforcement proceedings.” In this latter regard, the revised Comment attempts to
clarify the relationship between Rule 4.2 and constitutional limits an government
lawyers’ investigative activities: “The fact thet a communication does not violate a

12/45
12/11/2048 ETRES 260d: THOT ARO COMMAS Oeste oF LRG eb eeibHal redPARGenr9 IN the TWENTY-FIRST CE...

state or federal constitutional right is insufficient to establish that the communication
is permissible under this rule.”

*79 Another new Comment makes clear that the no-contact rule does not preclude a
lawyer from advising a represented person who is seeking a second opinion, as long
as the lawyer is not otherwise representing a client in the matter. It also confirms that
a lawyer may not make a communication prohibited by the Rule through the acts of
another—though parties to a matter may communicate directly with each other, and
the lawyer may advise the client that such party-to-party communication is permitted.
The Comment states that the “no-conlact rule” applies even when the represented
person “initiates ar consents to” the communication, and that a lawyer must
immediately terminate communications if the lawyer learns that the person is one with
whom communication is not permitted. Finally, Comment {3] makes clear the
distinction belween constitutional rights and Rules of Professional Responsibility in
this area:

When communicating with the accused is a criminal matter, a government
lawyer must comply with this rule In addition to honoring the constitulional
rights of the accused, The fact that a communication does not violate a state
or federal constitutional right is insufficient to establish that the
communication is permissible under this Rule.

With respect to the applicability of the no-contact rule in the organizational context,
the test hag been modified so that communication is now prohibited wlth “a
constituent’ of the organization who “supervises, directs, or regularly consults with
the organization's lawyer concerning the matter or has authority fo obligate the
organization with respect to the matter or whose act or omission in connection with
ihe matter may be imputed to the organization for purposes of civil or criminal
liability.” The new Comment deleted the problematic reference in the old Comment to
persons whose “statement may constitute an admission on the part of the
organization.” The Comment also clarifies that the Rule does not bar communications
with former constituents.

New Rule 4.3 (“Dealing with Unrepresented Person”) restores a provision from the
old Model Code of Professional Responsibility prohibiting a lawyer fram giving legal
advice, other than the advice to seek counsel, lo an Unrepresented person whose
interests “are or have a reasonable possibility of being in conflict” with those of the
lawyer's client, A new Comment provides guidance on what constitutes impermissible
advice-giving and alludes to the particular problems that may arise when a fawyer for
an organization deals with an unrepresented constituent. A proposed amendment
that the Commission opposed, which would have required the lawyer to give the
unrepresented client a Miranda-lype warning, was defeated by the House.

*20 Multidisciplinary Practice

Nat long ago there was considerable interes! in having the profession explore the
opportunities for unions between the legal profession and other professions, notably
accountants, The argument was made that this kind of muitidisciplinary practice
wouid benefit clients by permitting “one-stop shopping,” The focus had been on
possible amendments to Rule 5.4 thal prohibits fee-splitting and firm governance-
sharing with non-lawyers. These effarts were stopped in their tracks by the ABA
House of Delegates Resolution 10F at the Annual Meeting in the Summer of 2000.
That resolution. focusing on “core values” of the profession, effectively prevented
further House consideration of amendments to Rule 5.4, leaving open further
consideration af “strategic alliances” under the auspices of the Standing Cammittee
on Ethics and Professional Respansibility. That issue is still unresolved, but Ethics
2000 recommended and the House approved no change in the Rule 5.4 prohibition
against sharing fees, governance or ownership with non-lawyers.

htips://1.next.westlaw.com/Documenti9eeb41f0da6211db9dat Sic28ebOddae/View/FullText. html ?transilionType=UniqueDosltem&contextDatasisc.... 13/45
12/41/2018 aes oo: TGR ommend AF RE A Sdids OF LRG SGION a he PANS ae the TWENTY-FIRST CE...

Multijurisdictional Practice

There is a separate ABA Commission on Multijurisdictional Practice that will report
this Spring lo ihe ABA House of Delegates, and this report will be considered at the
August 2002 Annual Meeting in Washington, D.C. This issue focuses on what a
lawyer admitted in state A may or may not do in state B where the lawyer is not
admitted. Ethics 2000 had recommended in Rule 5.5 four “safe harbors” irom
concerns about such a lawyer being engaged in unauthorized practice. Moreover, the
Commission recommended a choice of law regime in 8.5 permitting either state A or
Stale B to discipline the lawyer. The safe harbors proposed by Ethics 2000 in its
recommended Rule 5.5 are:

‘Pro hac vice admission (and preparation therefor);
- In-house counsel;

: The lawyer's activities in a matter in state B that are “reasonably related" to
these in state A where the lawyer is admitted to practice:

- The lawyer In state Ais associated in state B with a lawyer admitted there.

Based upon preliminary reports, the ABA Commission on Multifurisdictional Practice
will recommend a somewhat different Rule 5.5 in its final report. Ethics 2000 *27 may
continue to adhere to its version of Rule 5.5. We will just have to wait for the
Commission's final proposal and see what happens at the ABA Annual Meeting in
Washington in August 2002.

Where Do We Go From Here in Delaware?

Turning to Delaware, we have a mechanism in place to move forward with the
consideration of a new set of the “Delaware Lawyers’ Rules of Professional Conduct.”
As noted, a new Permanent Committee of the Supreme Court under Rule 96 is
considering the new ABA Model Rules as approved by the House and the Ethics
2000 Report 401. That Committee will be recommending new rules to the Delaware
Supreme Court.

The Committee is already at work. The members of the Cormmittee are:
Dennis L. Schrader (Chain
Crystal L. Carey
Mark F. Dunkle
Anne Churchill Foster
Mary M. Johnston
John W. Paradee
Harvey Bernard Rubenstein
Catvin L. Scott, Jr.

Bruce M. Stargatt
Benjamin Strauss
W. Jeffrey Whittle.

Gayle Lafferty, Supreme Court Chief Staff Attorney, wilt be the staff liaison from the
Supreme Court, and | will be the liaison Justice to the Committee.

https://1 -hext.westlaw.com/Document/Seeb4 110446211 db99a18ic28eb0d9ae/View/Full Text. ntm!?transitionType=UniqueDosltem&contextData={sc... » 1445
12/11/2018

Westlaw, 42018 Thomson Reuters = Privasy Stalemeant§ = Aceessibilily Supplier Terms ContactUs — 1-800-REF-ATTY (1-800-733-2889) Inprova Westlaw f } THOMSON ELITE es

eves 00: TOURER LOM ON ES ctids oF LRG ESAION At ResPONSt ] or9 NTE TWENTY-FIRST CE...

The Court looks forward to the Committee's recommendations, and | am certain that
the Committee would welcome comments and suggestions for its consideration.

Conclusion

The collegial and open process of the Ethics 2000 Commission was a very
intellectually stimulating experience. We appreciate the expeditious and thoughtful
consideration by the House, the civil tone of the debate and the approval of the
overwhelming majority of our recommendations.

“22 Of course, no provision of the new Model Rules will be applicable to any lawyer
in any state until the supreme court of the state in which the lawyer is admitted has
adapted its own new Rules of Professional Responsibility. | have urged each chief
justice to guide his or her supreme court in giving the new Model Rules careful and
expecitious consideration, including the appointment of study committees. | look
forward to the recommendation of the Advisory Committee to the Delaware Supreme
Court,

April, 2002.

Footnotes
at Chief Justice of Delaware and Chair of the Ethics 2000 Commission.
1 http:fiwww,abanelorg/epriethics2k.himl

2 http:/www.nesc.dni.us/coj/nailplan.html

5 DELREV 1

End of Document © 2018 Thomson Reuters, No claim te original U.S. Government Works,

   

hitps://1 next. westlaw.com/Document/Seebd4 1f04a6211db99a1 Sic28eb0d9ae/View/FullText.htm!?transitionType=UniqueDocltem&contextData=(sc,... 15/15
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 27 of 44

EXHIBIT B
42/11/2018 Case 2:17-cneOOdiObe Marmda O6sseR ROUrBS Fodmalts edahmblstid 1A | Wilieriigtoa Po albwerte Attorneys

\
| Home Contact Us

EXHIBIT B

 

& GORDON, FOURNARIS
& MAMMARELLA, PA.

|
ATTORNEYS | PUBLICATIONS / PRESENTATIONS | NEWS / PRESS | ABOUT | AREAS OF PRACTICE | DFLBLOG

Home » Attorneys » E. Norman Veasey

Chief Justice E. Norman Veasey

 

 

SPECIAL COUNSEL
GORDON, FOURNARIS & MAMMARELLA, P.A,

P: (302) 652-2900 | F: (302) 652-1142

Email: e.normanveasey@gfmlaw.com

Download vCard

E. NORMAN VEASEY joined the Wilmington law firm of Gordon, Fournaris &
Mammatella, P.A. in January 2014. He is the former Chief Justice of the Delaware
Supreme Court, having served a 12-year term through May 2004. After his
retirement from the Supreme Court, he was a Senior Partner at Weil, Gotshal &
Manges LLP, until the end of 2013.

At GFN, he serves as an arbitrator, mediator, special master, counsellor, as well
as providing other services in complex corporate, contract, and commercial

transactions and litigation. Chief Justice Veasey is listed on the National Roster of

https:/iwww.gimlaw. com/attorneys/chiet-justice-e-norman-veasey 15
12/11/2018 Case 2:1 76 GY QQRE PE Nbmat OSU] Bao ritnans UG ede/ AR, MAG re BeelvAe attomneys
Arbitrators and Mediators of the American Arbitration Association (AAA) and as
a distinguished neutral of the Institute for Conflict Prevention and Resolution
(CPR). In 2015 he was selected as the Delaware member of the newly-created
AAA Master Mediator Panel for the Northeast in large, complex, commercial

cases.

During his tenure as Chief Justice, and thereafter, the United States Chamber of
Commerce ranked Delaware’s courts first in the nation for their fair, reasonable,
and efticient litigation environment. Chief Justice Veasey has been credited with
leading nationwide programs to restore professionalism to the practice of law
and to adopt best practices in the running of America’s courts. In 2004, his final
year of service in the Delaware Supreme Court, he was awarded the Order of
the First State by the Governor of Delaware, the highest honor for meritorious

service the State’s governor can grant.

As Senior Partner at Weil, he served as a strategic adviser to the firm’s roster of
prominent global clients on a wide range of issues related to mergers &
acquisitions, restructuring, and litigation. He also advised on corporate
governance issues involving the responsibilities of corporate directors in complex

financial transactions and crisis management.

He was President of the Conference of Chief Justices, Chair of the board of the
National Center for State Courts, Chair of the Section of Business Law of the
American Bar Association (ABA), Chair of the ABA Special Commission on
Evaluation of the Rules of Professional Conduct (Ethics 2000), Chair of the
Committee on Corporate Laws of the ABA Section of Business Law, and President

of the Delaware State Bar Association.

During 1992-93, Chief Justice Veasey was the editor of Volume 48 of The
Business Lawyer, the scholarly legal journal published by the Section of Business
Law of the ABA. He is co-author, with Weil's Christine Di Guglielmo, of a book,

hitps://www.gfmlaw.com/attorneys/chief-justice-e-norman-veasey 2/5
42/11/2018 Case 2:1 7eGNe Q QheR- Nard ase Men ordon, 281 1 aed Pe delh4/a8 f age oO .e a4 Attorneys

published by Oxford University Press, on the challenges of modern-day
corporate general counsel. The book is entitled, E. Norman Veasey & Christine T.
Di Guglielmo, Indispensable Counsel: The Chief Legal Officer in the New Reality
(2012). The Wall Street Journal called it “a field manual to aid [chief legal
officers] with their new tasks.” (March 9, 2012)

He is a Fellow of the American College of Trial Lawyers (a member of the
Alternative Dispute Resolution Committee); a Fellow and honorary founding
Chair of the American College of Governance Counsel; included in Best Lawyers
in America; a director of the Institute for Law and Economics at the University of
Pennsylvania; a member of the American Law Institute; a member of the
International Advisory Board of the Centre for Corporate Law and Securities
Regulation; a frequent panelist and lecturer on the corporation law, corporate
governance, ethics, and professionalism; and has been appointed as an Adviser
to a project of the American Law Institute on principles of the law, compliance,
enforcement, and risk management for corporations, nonprofits, and other

organizations.

He has served as an Adjunct Professor at the University of Pennsylvania Law
School, where he taught a course entitled, “The Real World of Ethical Corporate
Lawyering,” a subject on which he has lectured at other law schools, including
Cornell Law School. He also served in previous years as an Adjunct Professor
teaching this course at New York University School of Law, the University of
Virginia School of Law, Wake Forest University School of Law, Dedman Schoo! of
Law of Southern Methodist University, and the Moritz School of Law of Ohio
State University. He is a lecturer on corporate governance at the Tuck School of
Business of Dartmouth College, and appears often as a writer and speaker on
various topics including alternate dispute resolution, corporate governance, and

protessional responsibility.

https:/Awww.gfimlaw.com/atiornays/chief-justice-e-norman-veasey 3/5
42/14/2018 Case 2:1 Zot QOke 2 Nitra ORu Nba ebutharif A Hamat! hE, win erode hate attorneys
He is a graduate of Dartmouth College (A.B. 1954) and the University of
Pennsylvania Law School (LLB 1957). He has been awarded honorary degrees

of Doctor of Laws from the University of Delaware and Widener University.

Other Honors include Josiah Marvel Cup presented by the Delaware Chamber
of Commerce, January, 2014, for outstanding service to the state, community,
and society; Common Cause of Delaware Public Service Achievement award,
November 2014; named “Corporate Governance Lawyer of the Year” in 2009-
2012; Michael Franck Professional Responsibility Award; Daniel L. Herrmann
Professional Conduct Award; Order of the First State-2004: Annual Ethics Award
from ACCA-2002; Paul C. Reardon Award from the National Center for State
Courts-2002; St. Thomas More Society Award; Alumni of Merit Award from the
University of Pennsylvania; Lewis F. Powell, Jr., Award for Professionalism and
Ethics from the American Inns of Court Foundation- 1996; Class of 1954 Award

from Dartmouth College.

From 1957 until he took office as Chief Justice in 1992, he practiced law with the
Wilmington, Delaware, law firm of Richards, Layton & Finger, where he
concentrated on business law, corporate transactions, litigation, and counselling.
He served at various times as managing partner and the chief executive officer of
the firm. During 1961-63, he was Deputy Attorney General and Chief Deputy
Attorney of the State of Delaware, and from 2011 to 2014 he served the State of
Delaware as Independent Counsel and Special Deputy Attorney General to
investigate campaign funding law violations. Chief Justice Veasey and his wife,
Suzanne, live in Wilmington, Delaware. They have four grown children and

eleven grandchildren.
AREAS OF PRACTICE

Corporate and Commercial Counseling, Alternative Dispute Resolution (ADR}
including mediation, arbitration, special master, and moot court practice in

preparing lawyers for trials and appeals.

hitps/Awvaw.gimlaw.com/attorneys/chief-justice-e-narman-veasey 45
12/14/2018 Case 2:17oGMr QR¢he 8: Nbmab assay] Bb EHbitnarts B Mamiardia/ bs) wira Gore beldlvats attorneys

BAR ASSOCIATIONS
Delaware State Bar Association

EDUCATION

University of Pennsylvania Law School, Juris Doctor 1957
Dartmouth College, Bachelor of Arts, 1954

PUBLICATIONS
E. Norman Veasey: Is the Promise of Arbitration Illusory? (October, 2015, }

Chiet Justice Veasey: Putting His Experience To Work (May, 2014, The

Metropolitan Corporate Counsel)

 

 

LEYDEN TLC ER A Tr A EE a FT ae NT Se TE, IDC tn cet a

TE pe cae cee eee aT Rs ig! EY SON DE eat Sowa celeste core

Gordon, Fournaris & Mammarella, PA.
1925 Lovering Ave
Wilmington, DE 19806

# Twitter @GFandMlLaw

P: (302) 652-2900
F: (302) 652-1142

©2018 Gardon, Fournaris & Mammarelle, BA.
law /Attorney Website Design and CMS, 4x3 LLC

.
a ‘

https:/www.gfmlaw.com/attarneys/chief-justice-e-norman-veasey 5/5
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 33 of 44

EXHIBIT C
Case 2:17-cv-00495-JD Pe 281-1 Filed12/14/18 Page 34 of 44

1
AXHIBIT C Revised
December 2018

 

THE REAL WORLD OF ETHICAL CORPORATE LAWYERING

Wake Forest University
School of Law
Spring 2019
February 11-22, 2019

E. Norman Veasey
Gordon, Fournaris & Mammarella, P.A.
Chief Justice (Ret.) Delaware Supreme Court

 

SYLLABUS

This advanced and sophisticated course is designed to explore in depth the
challenges and pitfalls facing modern corporate transactional lawyers and litigators. It
analyzes recent cases applying Delaware’s dynamic corporate jurisprudence, particularly
as it impacts public companies. In addition, the course will explore the ethical challenges
facing lawyers practicing in this area, including the pernicious problem of cybercrime,
which increasingly threatens the theft and exploitation of confidential client information,
Emphasis will be placed on the skills, integrity, independence, and courage expected of
in-house and outside lawyers representing corporate clients.

This is a one-credit course involving extensive reading and robust class
participation. Students will be expected to have a working command of the basic
principles illustrated by excerpts from the cases and other materials that will be assigned.
Those cases and other materials are listed in the following pages of this syllabus.

Conducted in a seminar style, the course will focus primarily on basic as well as
advanced principles of Delaware corporate law in the context of real-world ethical

practice. In addition, we shall cover certain relevant Model Rules of Professional

{GFM-01133719.D0C-2)© Copyright 2018 E. Norman Veasey — All rights reserved.
US_ACTIVE:\44407605(\1199980.01541
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 35 of 44

Conduct, SEC Professional Responsibility Rules, the lawyer-client privilege, the work
product doctrine, and corporate investigations.

The course is broken down into six separate units, covering the better part of 80
minutes per day for 10 days. Students will get the most out of the course by thorough
preparation, engaging with the issues, and actively participating in class discussions.
Although there will be a final take-home exam, thorough preparation and contribution in
class—or lack thereof—may count positively or negatively toward the student’s final
grade.

A student’s previous completion of Jaw school courses that include corporation

law and professional responsibility is very desirable, but is not a rigid prerequisite.

(GFM-01133719.D0Cc-2}© Copyright 2018 E. Norman Veasey — All rights reserved.
US_ACTIVE:\4440760511199980.0151
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 36 of 44

Unit I. What are the Basic and Advanced Applications of the Principles of
Corporate Fiduciary Duties in Various Corporate Transactional
And Litigation Settings?

We begin with an analysis of the fiduciary duties of corporate officers and directors of
Delaware corporations. Relevant excerpts from the following materials will be provided
to illustrate some salient principles of Delaware law in the corporate area. This Unit is
the primary focus of the course and will probably occupy at least four and one-half days.

Basic Reading. We shall focus first on excerpts from the following cases as examples of
traditional corporate jurisprudence and practice:

* Paramount Communications, Inc. v. QVC Network, Inc., 637 A.2d 34 (Del. 1993).
As an example of a litigator’s lack of professionalism, note also the
Addendum, 637 A.2d at 51. We shall discuss this issue in depth in Unit II.
Maipiede v. Townson, 780 A.2d 1075 (Del. 2001)

Tooley v. Donaldson, Lufkin, & Jenrette, Inc., 845 A.2d 1031 (Del. 2004)

In re Oracle Corp. Derivative Litigation, 824 A.2d 917 (Del. Ch. 2003)

Beam v. Stewart, 845 A.2d 1040 (Del. 2004)

Ln Re Walt Disney Company Derivative Litigation, 906 A.2d 27 (Del. 2006)
Stone v. Ritter, 911 A.2d 362 (Del. 2006)

In Re Citigroup Inc, Shareholder Litigation, 964 A.2d 106 (Del. Ch. 2009)

Advanced Reading. We shall then focus on excerpts from the following cases and
authorities as illustrating principles of Delaware’s dynamic corporate jurisprudence and
practice:

¢ Leo E. Strine, Jr., The Dangers of Denial: The Need for a Clear-Eyed
Understanding of the Power and Accountability Structure Established by the
Delaware General Corporation Law, 50 Wake Forest L. Rev. 761 (2015)
Carsanaro v. Bloodhound Techs., Inc., 65 A.3d 618 (Del. Ch. 2013)

Kahn vy, M&F Worldwide Corp., 88 A.3d 635 (Del. 2014)

in Re Rural Metro Corp., 88 A.3d 54 (Del. Ch. 2014)

RBC Capital Market, LLC y. Jervis, 129 A.3d 816 (Del. 2015)

in re Cornerstone Therapeutics Inc. Stockholder Litigation, 115 A.3d 1173 (Del.
2015)

Corwin v, KKR Financial Holdings, 125 A.3d 304 (Del. 2015)
Delaware General Corporation Law (DGCL), Section 251(h)
e Singh v. Attenborough, 137 A.3d 151 (Del. 2016)

e* @# @ @# #¢

{GFM-01133719.D0C-2}© Copyright 2018 E. Norman Veasey — All rights reserved. 3
US_ACTIVE:\4440760511199980,0154
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 37 of 44

© Inre Volcano Corporation Stockholder Litigation, 143 A.3d 727 (Del. Ch. 2016),
aff'd, No. 372, 2016 (Del. Feb. 9, 2017)

¢ inre EZCORP Inc. Consulting Agreement Derivative Litigation, 2016 WL
301245 (Del. Ch. Jan, 25, 2016)

¢ Inre Solera Holdings, Inc. Stockholder Litigation, 2017 WL 57839 (Del. Ch. Jan.
5, 2017)

e Inve Saba Software, Inc. Stockholder Litigation, 2017 WL 1201108 (Del. Ch.
Mar. 31, 2017)

« Flood y, Synutra international, Inc., 2018 WL 4869248 (Del. Oct. 9, 2018)

e dinre PLX Technology inc. Stockholders Litigation, C.A. No. 9880 VCL (Del. Ch.
Oct. 16, 2018) (slip op.)

Unit I. How Does Professional Responsibility Apply to the Practice of the
Corporate Lawyer?

This Unit is a key to successful lawyering, particularly in Delaware corporate litigation.
See the Addendum to Paramount v. OVC, 637 A.2d at 51, referred to in Unit I. We shall
probably devote more than one full day to discussion of the issues in Unit II.

Reading:

® 5. NORMAN VEASEY & CHRISTINE T. DI GUGLIELMO, INDISPENSABLE COUNSEL:
THE CHIEF LEGAL OFFICER IN THE NEW REALITY (Oxford 2012) (Excerpts from
Chapters 4, 5, and 7, will be provided)

* Rules 1.1, 1.4, 1.6, 1.7, 1.9, 1.10, 1.13, 1.15, 2.1, 3.3, 4.2, 4.4, 5.1-5.3, and 8.4 of
the Model Rules of Professional Conduct

* Rules 501 and 502, Federal Rules of Evidence; Rule 26(b)(5)(B), Federal Rules of
Civil Procedure

(GFM-01133719.D0C-2}© Copyright 2018 E, Norman Veasey — All rights reserved. 4
US_ACTIVE:\44407605\1\99980.0151
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 38 of 44

Unit 1 +The Challenge in the Digital Age of Keeping Client Information
Confidential and Protected

Modern corporate practice, including its litigation component, is difficult and challenging
enough without the lurking presence of cyber criminals. In this Unit we shall discuss for
at least a full day the lawyer's ethical duties in the proper exercise of defensive
mechanisms to protect client information from theft and exploitation by cyber criminals.

Reading

¢ The ABA Cybersecurity Handbook, Second Edition (2018). Copies of excerpts
from the following articles will be provided:
o Lucy Thomson, Understanding Cybersecurity Risks, Chapter 2, pp. 11-43
o Peter Geraghty and Lucian T. Pera, Lawyers’ Obligations to Provide Data
Security Arising from Ethics Rules and Other Law, Chapter 6, pp. 115-143
« A PowerPoint presentation will be shown and discussed. Hard copies will be
provided.

Unit IV. What Information in the Corporate Lawyer’s Files is Protected from
Discovery or Investigation?

As we will have been discussing in Unit III, modern corporate practice now requires a
knowledge of the schemes of circling cyber criminals and of the protective steps that
must be taken to thwart them. Of equal importance is the fact that there have always
been litigants, regulators, and investigators who will be seeking ways to get their hands
on the lawyer’s valuable documents. What is protected from production, and how does
the lawyer ensure that protection? This Unit will take about a full day.

Reading:

e STEPHEN GILLERS, REGULATION OF LAWYERS PROBLEMS OF LAW AND ETHICS
(Wolters Kluwer) (2012), pp. 32-33

e Jessica R. Kunz, Atforney-Client Privilege and Work-Product Doctrine:
Corporate Applications, The Bureau of National Affairs, Inc. 2015 (Corporate
Practice Series, ISSN 2372-465x; No. 22-5th) (Excerpts)

* United States Department of Justice, Offices of the United States Attorneys,
United States Attorneys’ Manual (JSAM) 2018 ((Excerpts)

¢ American College of Trial Lawyers, Recommended Practices for Companies and
Their Counsel in Conducting Internal Investigations, 46 Am. Crim. L. Rev. 73
(2009) http://www.acc.com/chapters/charlotte/upload/Conducting-Internal-

Investigations.pdf (Excerpts)

(GFM-01133719.D0C-2}© Copyright 2018 E. Norman Veasey — All rights reserved. 5

US_ACTIVE:4440760511199980.0151
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 39 of 44

Unit V. What Does the Real World Application of Some of the Foregoing
Look Like?

Next comes “movie day.” In Unit V we shall view and discuss for about a full day the
following somewhat-dated (but still relevant) dramatizations of various professional
responsibility situations in corporate settings: Association of Corporate Counsel DVDs

entitled (a) Corporate Professional Responsibility and (b) Ethical Issues for Corporate
Counsel.

The showing of the DVDs may be interrupted at various points for discussion. See
excerpts from the readings below, which will guide our discussions.

Reading:

e Association of Corporate Counsel, Corporate Professional Responsibility:
Presentation Guide material/Analysis (2005),
htip:/Avww.acc.com/vl/public/ProgramMaterial/loader.cfm?esModule=sec
urity/getfile&pageid=20360&page=levalresources/resource.clm&astrine=
show=20360&title=Corporate%20Professional%20Responsibilitv%3A%2
0Presentation%20Guide%20and%20Legal%20A uthorities

e Association of Corporate Counsel, “Ethical Issues for Corporate Counsel;”
Problem Discussion Material/Analysis (2008)

{GFM-01133719.D0C-2}© Copyright 2018 E. Norman Veasey — All rights reserved. 6

US_ACTIVE;44407605\1\99980.0154
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 40 of 44

Unit VI. How Does the Lawyer Properly Guide the Corporate Client and Stay Out
of Trouble Herself?

In the early part of the Twenty-first Century there were a number of ugly scandals, like
Enron and WorldCom. Out of those scandals and others the Sarbanes-Oxley Act of 2002
and implementing SEC Rules emerged. But Congress and the SEC might not have
needed to get into the act if the lawyers for the corporations had properly done their
professional jobs. In this final Unit we shall reflect for most of one day on the question:
Where were the lawyers? What have corporate lawyers learned from this sorry history?

Reading:

¢ SEC “Final Rule: Implementation of Standards of Professional Conduct for
Attorneys” January 30, 2003, Part 205 (Implementing Section 307 of the
Sarbanes-Oxley Act)

¢ New York City Bar, Report of the Task Force on the Lawyer’s Role in Corporate
Governance (Nov. 2006), 62 Bus. LAw. 427 (2007) Appendix D “Nine Scandals:
Where Were The Lawyers?” Appendix D1-D29 (Excerpts)

¢ E. Norman Veasey and Christine T. Di Guglielmo, “General Counsel Buffeted by
Compliance Demands and Client Pressures May Face Personal Peril,” 68 Bus.
LAW 57 (2012) (Excerpts)

¢ Lawrence A. Cunningham, “Sharing Accounting’s Burden: Business Lawyers in
Enron’s Dark Shadows,” 57 Bus, LAW. 1421 (2002) (Excerpts)

{GFM-01133719.D0C-2}© Copyright 2018 E. Norman Veasey — All rights reserved. 7
US_ACTIVE:\44407605\1199980,0154
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 41 of 44

EXHIBIT D
Case 2:17-cv-00495-JD Dassrig tpt pb Filed 12/14/18 Page 42 of 44

AMERICAN BAR ASSOCIATION

STANDING COMMITTEE ON ETHICS AND PROFESSIONAL RESPONSIBILITY

Formal Opinion 06-440 May 13, 2006
Unsolicited Receipt of Privileged or Confidential Materials:
Withdrawal of Formal Opinion 94-382 (July §, 1994)

The Conmittee has considered recent changes to Mfodel Rule of
Professional Conduct 4.4(b) and its comments in relation to its earlier
Formal Opinion 94-382 dealing with the subject of a lawver’s unsolicit-
ed receipt of privileged or confidential materials. Under the same rea-
soning that led the Committee recently to withdraw Formal Opinion 92-
368. on which Formal Opinion 94-382 was based, and which dealt with
a subject the Committee then considered analogous. the Committee here
withdraws Formal Opinion 94-382,

Formal Opinion 94-382! addresses the obligations under the Model Rules
of Professional Conduct’ of a lawyer who is offered or is provided. by a per-
son not authorized to offer them, materials of an adverse party that the lawyer
knows to be, or that on their face appear to be, subject to the attorney-client
privilege of the adverse party or otherwise confidential within the meaning of
Rule 1.6. Notwithstanding several state ethics opinions having considered the
subject and having reached a different conclusion,’ and acknowledging that
the unauthorized sending of documents was not inadvertence. the Committee
nevertheless reasoned that because the materials in question would not have
been sent intentionally by the lawyer or the adverse party, their unauthorized
disclosure by others was “no more intended and no more consensual than
when disclosure occurs because of an error in transmission.™

The opinion found no basis in the Rules for requiring the lawyer to retum
the materials to their rightful owner or even to forbid their use. However, it

I. ABA Comm, on Ethics and Prof! Responsibility Formal Op. 94-382 (July 5,
1994) (Unsolicited Reccipt of Privileged or Confidential Materials), in FoRMAL AND
INFORMAL ETINCS OPINIONS 1983-1998 at 233 (ABA 2000),

2, This opinion is based on the Model Rules of Pratessional Conduct as amended
by the ABA House of Delegates through August 2003. The laws, court rules. regula-
tions, rules of professional conduct and opinions promulgated in the individual juris-
dictions are controlling. :

3. FORMAL AND INFORMAL ETHICS OPINIONS 1983-1998 at 236.

4, fef, at 235, ’

AMERICAN BAR ASSOCIATION STANDING COMMITTEE ON ETHICS AND PROFESSIONAL RESPONSIBILITY.
327, N. Clark Street, Chicago. ttincis 60810-4714 Telephone (312)988-5300 CHAIR: William 8,
Dunn, Detroit, MI 4 Elizabeth Alston, Mandeville, LA LT. Maxfield Bahner, Chattanooga. TN 2 Amie
L. Clifford, Cofurnbia, SC 4 Timothy J. Dacey, Fl, Boston, MA .t James A. Kawachika, Honolulu, HI
— Steven C. Krane, New York, NY 4 John P. Ratnaswamy, Chicago, IL J Irma Russell, Memphis, TN
1 Thomas Spahn. McLean, VA 4 CENTER FOR PROFESSIONAL RESPONSIBILITY: George A,
Kuhlman, Ethics Counsel; Eileen 6. Libby, Associate Ethics Counsel

2006 by the American Bar Assoclation. All rights reserved.
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 43 of 44

06-440 Formal Opinion

bh

 

applied the same requirements identified in (now withdrawn) Formal Opinion
92-368,' stating:

[A] lawyer receiving such privileged or confidential materials satis-
fics her professional responsibilities by (a) refraining from reviewing
materials which arc probably privileged or confidential, any further than
is necessary to determine how appropriately to proceed: (b) notifying
the adverse party or the party’s lawyer that the reeciving lawyer possess
such documents; (¢) following the instructions of the adverse party's
lawyer: or (d}, in the case of a dispute, refraining from using the materi-
als until a definitive resolution of the proper disposition of the materials
is obtained from a court.

In Formal Opinions 92-368 and 94-382, the Committce was influcneed by
principles involving the protection of confidentialily, the inviolability of the
attorney-client privilege, the law governing bailmenis and missent property, and
zeneral considerations of common sense, reciprocity, and professional courtesy.
Application of other law is beyond the scope of the Rules. as noted expressly in
comments to Rule 4.4(b} and in Scope [15]. Scape [16] notes that the Rules do
not exhaust the moral and ethical considerations that should inform a lawyer.
Certainly, the considerations that influenced the Committee in Formal Opinion
92-368, which carried over to Formal Opinion 94-382, are part of the broader
perspective that may guide a lawyer's canduct in the situations addressed in
those opinions, They are not. however, an appropriate basis for a formal opin-
ion of this Committee, for which we look to the Rules themselves.

As was noted in Formal Opinion 05-437. Rule 4.4(b) requires only that a
lawyer who receives a document relating to the representation of the lawyer's
client and who knows or reasonably should know that the document was
inadvertently sent shall promptly notify the sender. The Rule does not require
refraining from reviewing the materials or abiding by instructions of the
sender. Thus, even assuming that the matcrials sent #ventionafly but without
authorization could be deemed “inadvertently sent’ so that the subject is one
addressed by Rule 4.4(6)’. the instructions of Formal Opinion 94-382 are nol
supported by the Rule.

Tt further is our opinion that if the providing of the materials is not the
result of the sender's inadvertence, Rule 4.4(b) docs not apply to the factial
situation addressed in Formal Opinion 94-382. A lawyer receiving materials
under such circumstances is therefore not required to notify another party or
that party’s lawyer of reccipt as a matter of conipliance with the Model Rules,
Whether a lawyer may be required to take any action in such an event is a

3. See generally ABA Comm. on Ethics and Prof"l Responsibility Formal Op. 05-
437 (Ostober |. 2005) Unadvertent Disclosure of Confidential Materials: Withdrawal
of Formai Opinion 92-348 (November 10, 1992)).

G. FORMAL AND INFORMAL ETHICS OPINIONS 1983-1998 at 237 - 38.

7, The Cammittec does nol so assume.
Case 2:17-cv-00495-JD Document 281-1 Filed 12/14/18 Page 44 of 44

3 Committee on Ethics and Professional Responsibility 06-440

matter of law beyond the scope of Rule 4.4(b).*
Accordingly, because the advice presented in Formal Opinion 94-382 is
not supporicd by the Rules, the opinion is withdrawn in its entirety,

4. If the sender of privileged or confidential material has engaged in tortious or
criminal conduct, a lawyer who receives and uses the materials may be subject fo sanc-
tion by a court. See e.g.. Maldonado v. New Jersey, 225 F.R.D. 120 (D.N.J. 2004)
(plaintif?s counsel disqualified afler retaining and using privileged Jetter that had
allegedly appeared without explanation in plaintift’s workplace mailbox}: and other
liabilities, see e.g.. RESTATEMENT (SECOND) OF AGENCY: INTENTIONALLY CAUSING OR
ASSISTING AGENT 10 VioLare Dury § 312, emt. c (1958), These issues are matters of
substantive law, at least in the first instance. To the extent the lawyer would be
engaged in criminal conduct, Rule 8.4(b) may be implicated. Other factual cireum-
stances present may implicate Rule 8.4{(c} {eonduct involving dishonesty}, but those
circumstances are not the subject of either Formal Opinion 94-382 or this opinion.
